Opinion filed October 26, 2006 















 








 




Opinion filed October 26, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00180-CV 
                                                    __________
 
                                                    IN RE C.A.J.
 

 
                                               On
Appeal from the County Court
                                                          Taylor
County, Texas
                                                   Trial
Court Cause No. 16,080
 

 
                                              M
E M O R A N D U M   O P I N I O N
The
trial court signed an order appointing Cheryl Lynn Jensen successor guardian of
C.A.J. on March 13, 2006.  Teresa Jensen
then perfected this appeal.  We dismiss.
Both the
clerk=s record and the reporter=s record have been filed in this
court.  Teresa=s brief was originally due to be filed on
August 7, 2006, and a motion for extension was granted extending the due date
to September 6, 2006.  On October 4,
2006, Cheryl filed in this court a motion to dismiss the appeal for want of
prosecution.  On the same day, the clerk
of this court requested that Teresa file a response.  As of this date, Teresa has filed neither a
response nor a brief.
The
motion to dismiss is granted, and the appeal is dismissed for want of
prosecution.
 
October 26, 2006                                                                    PER
CURIAM
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.